Case 2:21-cv-02552-SHL-atc Document 56 Filed 09/10/21 Page 1 of 3                      PageID 1194




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

G.S., by and through his parents and next
friends, BRITTANY AND RYAN SCHWAIGERT;
S.T., by and through his parents and next friends,
EMILY TREMEL;
and on behalf of those similarly situated,

        Plaintiffs,

v.                                                           Case No. 21-02552-SHL-atc

GOVERNOR BILL LEE, in his official
capacity as GOVERNOR OF TENNESSEE,
and SHELBY COUNTY, TENNESSEE,

      Defendants.
______________________________________________________________________________

 PLAINTIFFS’ REPLY TO RESPONSE OF DEFENDANT GOVERNOR BILL LEE IN
   OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
______________________________________________________________________________


        Come now Plaintiffs and in reply to the Response of Defendant Governor Bill Lee in

Opposition to Plaintiffs’ Motion for Preliminary Injunction (ECF 49). Plaintiffs incorporate by

reference all of their previous pleadings and oral argument in this cause and will not belabor the

point through repetition. However, Plaintiff addresses additional issues as follows:

        Defendant Lee has consistently made his central defense in this matter one of weaponizing

the Individuals with Disabilities Education Act (“IDEA”) against disabled children through

erroneously invoking the statute’s administrative exhaustion requirement. On September 9, 2021,

however, Governor Lee admitted that students protected under Section 504 of the Rehabilitation

Act could proceed in this action provided that they were not also covered by the protections of

IDEA:




                                                1
Case 2:21-cv-02552-SHL-atc Document 56 Filed 09/10/21 Page 2 of 3                        PageID 1195




        THE COURT: Tell me about -- because we have 504 children, why -- why does
        hat not tell me this is not – the gravamen of the complaint here is not IDEA?

        MR. NEWSOM: Your Honor, we agree with the Court that to the extent that the
        IDEA does not apply to claims, and we would acknowledge that 504 claims -- pure
        504 claims come within that setting, that the Plaintiffs do have access to the Court
        for relief.

(ECF 53, PageID 1159: 4-11.)

        Defendant Lee’s argument is perverse. No reasonable interpretation of a disability rights

statute could result in only children who had “pure 504 claims” possessing the right to vindicate

their rights under Section 504 and the ADA in federal Court, and indeed the Supreme Court has

made this unanimously clear in Fry v. Napoleon Cmty. Sch., explicitly laying out that IDEA did

not operate in derogation of the substantive or procedural rights of children with disabilities. 137

S. Ct. 743, 750, (2017). There is no “Goldilocks zone” of disability in which children must exist

in order to vindicate their rights in federal court. This Court should stay the course in its rulings as

it relates to the Governor’s exhaustion defense.

        However, Plaintiff’s have also amended their complaint to add an additional named

plaintiff and class representative, J.M., a minor child with an immune disorder who qualifies for

protections under Section 504 but not under IDEA, as explained by Theresa Nicholls, the

Tennessee Department of Education Director of Special Populations. (ECF 54, Paragraph 22, ECF

52, Page ID 1140-41.) J.M.’s Section 504 claims are “pure” enough to proceed under the

Governor’s erroneous standard. Accordingly, this issue is no longer in dispute and is moot.

        Defendant Lee has also defended by arguing that the modification in question, a mask

mandate, would not be reasonable. It is. In support of this, Plaintiffs offer Opinion No. 20-14 of

the Office of the State Attorney General. (Exh. 1.) “The face-cover mandate is likely to be held to




                                                   2
Case 2:21-cv-02552-SHL-atc Document 56 Filed 09/10/21 Page 3 of 3                      PageID 1196




be a reasonable regulation to mitigate the transmission of COVID-19 and would not constitute an

unconstitutional infringement on liberty interests.” If it is reasonable enough to pass constitutional

muster, surely it must also pass muster under the ADA and Section 504.



                                          CONCLUSION

For the foregoing reasons, this Court should Grant Plaintiffs’ request for a preliminary injunction.




                                                      Respectfully Submitted,

                                                      DONATI LAW, PLLC

                                                      /s/Brice M. Timmons
                                                      Bryce W. Ashby—TN Bar #26179
                                                      Brice M. Timmons—TN Bar #29582
                                                      Robert A. Donati—TN Bar #25355
                                                      Craig A. Edgington -—TN Bar #38205
                                                      1545 Union Avenue
                                                      Memphis, TN 38104
                                                      Phone: 901.278.1004
                                                      Fax: 901.278.311
                                                      Email:
                                                      bryce@donatilaw.com
                                                      robert@donatilaw.com
                                                      brice@donatilaw.com
                                                      craig@donatilaw.com
                                                      Counsel for Plaintiffs

                                 CERTIFICATE OF SERVICE


       A copy of the foregoing was served on Counsel for Defendants via the Court’s ECF
system or via email on this the 10th day of September, 2021.


                                                      /s/Brice M. Timmons




                                                  3
